Judgment unanimously affirmed without costs. Memorandum: We affirm for reasons stated in the decision at Supreme Court (Corning, J.). We add only that the contention of petitioner that the restriction placed on his correspondence violates his First Amendment right to freedom of association is without merit (see, Matter of Montgomery v Jones, 88 AD2d 1003, 1004). (Appeal from Judgment of Supreme Court, Cayuga County, Corning, J.—CPLR art 78.) Present—Denman, P. J., Green, Doerr, Balio and Boehm, JJ.